DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko (2016/0133601) in view of Lowe (2014/0264818).

    PNG
    media_image1.png
    432
    694
    media_image1.png
    Greyscale


As to claim 1, figure 2G [0039-0070], Ko discloses:
1. (Currently amended) An integrated circuit (IC) package, comprising: a die 10 comprising an integrated circuit, a dielectric material 30 between a sidewall of the die and an electrical interconnect 12; a first electrically conductive material 13 over the die 10 and the dielectric material 30 and a second electrically conductive material 60 over the first electrically conductive material 13,  and wherein material 13 electrically couples the “graphite sheet” second conductive material 60 to the electrical interconnect 12; EXCEPT  wherein the second electrically conductive material 60 comprises a graphite sheet.

    PNG
    media_image2.png
    440
    748
    media_image2.png
    Greyscale

Lowe discloses in figure 6 [0059-0080]) a first conductive material 613 and a second conductive material 615 over a die 614; wherein the second conductive material 615 is made of graphite [00059-0080] .
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Ko to teachings of a second electrically conductive material made of graphite as taught by Lowe, because it is desirous in the art to achieve the predictable result of substituting a well-known material in the device.
It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
2. The IC package of claim 1, wherein the second electrically conductive material 60 comprises a graphite sheet having an area exceeding that of the die 10.  

As to claim 3, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
3. The integrated circuit package of claim 2, wherein the second electrically conductive material 60 has anisotropic thermal conductivity with a highest thermal conductivity in a plane substantially parallel to a surface of the die 10.

As to claim 4, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:  
4. The integrated circuit package of claim 3, wherein further comprising a metal [0059-080] embedded within an opening in the graphite sheet 280 (Kim); 615 (Lowe), the opening located over the die.  

As to claim 5, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
5. The integrated circuit package of claim 1, wherein: the dielectric material 140 has a thermal conductivity less than 4 W/mK; and the second electrically conductive material 615 has a thermal conductivity of at least 400 W/mK. (See Kim)

As to claim 6, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses: 
6. The integrated circuit package of claim 1, wherein the first electrically conductive material 613 comprises a composite, the composite comprising conductive filler particles within a matrix material [0059-0080; Lowe].  

As to claim 7, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses: 
7. The integrated circuit package of claim 5, wherein the matrix material 613 comprises at least one of an epoxy or silicone [0059-0080; Lowe]. 

As to claim 8, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:  
8. The integrated circuit package of claim 1, wherein:   a first surface of the die 121 is interconnected to one or more first metallization traces 112 within the package; the die 121 has four sidewall surfaces intersecting the first surface of the die and a second surface of the die; the dielectric material 140 is in contact with the four sidewall surfaces; the first electrically conductive material 613 (Kim) is in contact with the second surface of the die 614; and the electrical interconnect is coupled to one or more second metallization traces 112 within the package.  

As to claim 9, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses: 
9. The integrated circuit package of claim 8, wherein the second surface of the die comprises one or more surface recesses, and wherein the first electrically conductive material is within the one or more surface recesses.  

As to claim 10, fig 4 [0059-0080], the combined teaching of Ko and Lowe discloses: 
10. The integrated circuit package of claim 8, wherein the electrical interconnect comprises at least one of a solder feature, a pillar or trace comprising copper, or a package stiffener comprising iron.  

As to claim 11, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
11. The integrated circuit package of claim 10, wherein the electrical interconnect forms a perimeter about the four sidewall surfaces of the die, and wherein the solder feature is one of a plurality of solder features spaced along the perimeter, the pillar is one of a plurality of pillars spaced along the perimeter, or the trace or stiffener is continuous along the perimeter.  

As to claim 12, fig 2G [0039-0070], Ko discloses:
12. A computer system, comprising: a power supply; a system component 10 comprising interconnect circuitry 12; and one or more integrated circuit packages 20 coupled to the system component 10, wherein at least one of the integrated circuit packages further comprises: an IC die 10; a dielectric material 30 between a sidewall of the die and an electrical interconnect 12; and a first electrically conductive material 13 over the die 10 and the dielectric material 30 and a second electrically conductive material 60 over the first electrically conductive material 13,  and wherein material 13 electrically couples the “graphite sheet” second conductive material 60 to the electrical interconnect 12; EXCEPT  wherein the second electrically conductive material 60 comprises a graphite sheet.  




    PNG
    media_image2.png
    440
    748
    media_image2.png
    Greyscale


Lowe discloses in figure 6 [0059-0080]) a first conductive material 613 and a second conductive material 615 over a die 614; wherein the second conductive material is made of graphite.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Ko to teachings of a second electrically conductive material made of graphite, as taught by Lowe, because it is desirous in the art to achieve the predictable result of substituting a well-known material in the device.
It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07.

As to claim 13, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
13. The computer system of claim 12, wherein: the at least one of the integrated circuit packages further comprises a package substrate 42, a center portion of the package substrate coupled to a first surface of the IC die 10 through a plurality of solder features 11; the dielectric material 30 is over a perimeter portion of the package substrate; in contact with a plurality of sidewall surfaces of the IC die 10 , and in contact with the electrical interconnect 12; the first electrically conductive material 13 is in contact with the second conductive material; and the second electrically conductive material 60 is adhered to a second surface of the IC die 10 with the first electrically conductive material 13.  

As to claim 14, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
14. The computer system of claim 13, wherein the electrical interconnect 12 is to be coupled to a ground voltage plane of the system component.  

As to claim 15, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
15. The computer system of claim 14, wherein: the electrical comprises one of a plurality of solder features spaced along a perimeter of the IC die 10, one of a plurality of pillars 12 spaced along the perimeter, or the trace or stiffener is continuous along the perimeter; and the graphite sheet 615 (Kim)  is coupled to the reference voltage through the electrical interconnect 12.  

As to claim 16, fig 2G [0039-0070], Ko discloses:
16. A method of assembling an integrated circuit (IC) package, the method comprising: receiving an IC die 10; coupling the IC die 10 to one or more package metallization levels 11,12,21; an electrically conductive adhesive 13 over the IC die, over the dielectric material, and over the electrical interconnects 12, and affixing, with the adhesive ; forming a dielectric material 30 between a sidewall surface of the IC die 10 and one or more electrical interconnects 12 that are coupled to at least one of the package metallization levels 42; an electrically conductive material 60 comprising copper over the IC die 10 and the electrical interconnects 12; except the second conductive material is graphite.  

Lowe discloses in figure 6 [0059-0080]) a first adhesive conductive material 613 and a second conductive material 615 over a die 614, wherein the second conductive material is made of graphite.

    PNG
    media_image2.png
    440
    748
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Ko to teachings of the second conductive material made of graphite, as taught by Lowe, because it is desirous in the art to achieve the predictable result of substituting a well-known material in the device.
It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07.

As to claim 17, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
17. The method of claim 16, further comprising:   receiving a package substrate 42 comprising the package metallization levels; attaching solder features 11,12 to the package substrate; and wherein: coupling the IC die 10 to the one or more package metallization levels comprises reflowing the solder features 11 to contact a first surface of the IC die 10; and the electrical interconnects 12 comprise at least one of solder features 11 attached to the package substrate, or metal features of the package substrate 42.  

As to claim 18, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
18. The method of claim 16, wherein the dielectric material 30 is applied subsequent to coupling the IC die 10 to the package substrate 42.  

As to claim 20, fig 2G [0039-0070], the combined teaching of Ko and Lowe discloses:
20. The method of claim 17, wherein forming the dielectric material 30 comprises molding an epoxy, having a thermal conductivity at least two orders of magnitude smaller than that of the electrically conductive material 613 (Lowe), around a perimeter of the IC die 10, the epoxy also surrounding electrical interconnects 12 (Ko), or ([0078-0080]; Kim).  



Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19. The method of claim 16, wherein: applying an electrically conductive adhesive 613 (Lowe) comprises: dispensing a liquid over the IC die, the dielectric material, and the electrical interconnects, the liquid comprising conductive particles; and at least partially curing the liquid; and affixing the electrically conductive material with the adhesive comprises laminating the graphite sheet to the electrically conductive adhesive.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Seidemann (2018/0005991) discloses a chip package.

    PNG
    media_image3.png
    291
    660
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813